UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7365


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RONNIE D. RAINEY,

                    Defendant - Appellant.



                                      No. 17-7561


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RONNIE D. RAINEY,

                    Defendant - Appellant.



Appeals from the United States District Court for the Eastern District of North Carolina,
at Raleigh. James C. Dever III, Chief District Judge. (5:10-cr-00199-D-1)


Submitted: April 19, 2018                                       Decided: April 23, 2018
Before GREGORY, Chief Judge, and THACKER and HARRIS, Circuit Judges.


No. 17-7365, dismissed; No. 17-7561, affirmed by unpublished per curiam opinion.


Ronnie D. Rainey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In these consolidated appeals, Ronnie D. Rainey challenges (1) the district court’s

order denying motions from nonparties to have their names removed from the amended

criminal judgment (Appeal No. 17-7365); and (2) the order denying Rainey’s motion for

clarification of the sentence (Appeal No. 17-7561). Rainey lacks standing to appeal the

district court’s denial of relief for nonparties, Smith v. Frye, 488 F.3d 263, 272 (4th Cir.

2007) (finding a litigant “cannot rest his claim to relief on the legal rights or interests of

third parties” (internal quotation marks omitted)), and we therefore dismiss the appeal as

to No. 17-7365. We affirm the district court’s denial of the motion for clarification, as

the district court did not err in declining to revisit the sentence imposed, see 18 U.S.C.

§ 3582(b) (2012); United States v. Oliver, 878 F.3d 120, 125 (4th Cir. 2017) (“A criminal

conviction becomes final at the end of the appellate process . . . .”). We also deny

Rainey’s request for a writ of mandamus directing the district court to clarify the

sentence. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                             No. 17-7365, DISMISSED;
                                                             No. 17-7561, AFFIRMED




                                              3